         Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
                                                               No. 92-cr-10369-WES
        v.
                                                               LEAVE TO FILE GRANTED
 ALFRED TRENKLER,                                              02/12/2021
      Defendant.



          GOVERNMENT’S SUR-REPLY IN FURTHER OPPOSITION TO
         DEFENDANT ALFRED TRENKLER’S EMERGENCY MOTION FOR
        COMPASSIONATE RELEASE PURUSANT TO 18 U.S.C. § 3582(c)(1)(A)

       The government respectfully submits the following sur-reply in opposition to defendant

Alfred Trenkler’s motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A) to address points

raised in Trenkler’s 19-page reply brief (Dkt. 763).

I.     Trenkler’s Vulnerability to COVID-19 Is More Limited Than His Reply Suggests

       In his reply brief, Trenkler’s counsel states that he “indisputably has cardiomyopathy now.”

Reply at 7. But that is exactly what is in dispute. As the Declarations of Dr. David Goldberg make

clear, Trenkler’s cardiomyopathy has likely improved, if not fully reversed. See Ex. 1 (Goldberg

Decl. 2/7/21), ¶¶ 4-6, filed herewith; see also Dkt. 758, Ex. 4 (Goldberg Decl. 1/25/21) ¶ 9. This

is because Trenkler’s cardiomyopathy was likely caused by his dual chamber pacemaker. Dkt.

758, Ex. 4 ¶ 8. Dr. Goldberg reached this conclusion after noting that Trenkler’s test results ruled

out ischemic cardiomyopathy—contrary to the suggestion in Trenkler’s reply brief, relying on the

initial declaration from his expert hospitalist (not cardiologist) that Trenkler’s cardiomyopathy was

ischemic in origin. See id. ¶ 14 (“Following his echocardiogram, Mr. Trenkler underwent a
           Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 2 of 9




coronary angiogram that confirmed his cardiomyopathy was not ischemic in origin.”). 1 Further,

Trenkler was not worked up for other causes of cardiomyopathy, suggesting that his doctors in

Arizona also concluded his cardiomyopathy was pacemaker induced. Id. ¶ 8. For patients with

pacing induced cardiomyopathy who receive a biventricular pacemaker, it is not just “possible,”

as Trenkler acknowledges, that his heart has improved, but probable. Ex. 1 ¶ 5. As Dr. Goldberg

explained, “[a]pproximately 75% of patients with pacing induced cardiomyopathy see

improvements in their ejection fraction within one year of upgrading to a biventricular

pacemaker,” and the “greatest improvement is seen in the first three months following implantation

of a biventricular pacemaker, with improvements continuing over the course of the first year post-

implantation.” 2 Dkt. 758, Ex. 4 ¶ 9; see also Ex. 1 ¶ 5. Trenkler’s biventricular pacemaker was

implanted approximately eight months ago, and it is more than likely his cardiomyopathy has

improved, if not reversed, during this time. 3 Dkt. 758, Ex. 4 ¶ 9; Ex. 1 ¶ 5. What is more,

Trenkler’s new pacemaker has a built-in defibrillator, further limiting potential risks from COVID-

19. Dkt. 758, Ex. 4 ¶ 6.



       1
         Trenkler’s expert, Dr. Morgan Esperance, appears to have backed away from this
conclusion in her declaration submitted with Trenkler’s reply brief.
       2
         Trenkler’s reply asserts that the government “misleadingly paints Mr. Trenkler as ‘very
fit.’” Reply at 7-8, n.3. But it is not the government who described him as “very fit,” it was the
outside doctors at Banner University Medical Center, Tucson. Dkt. 758, Ex. 3 at 48. What is
more, even under the article Trenkler cited in his Reply describing the clinical frailty scale,
Trenkler’s rating of “very fit” is described as “[p]eople who are robust, active, energetic, and
motivated. These people commonly exercise regularly. They are among the fittest for their age.”
https://www.ncbi.nlm.nih.gov/books/NBK559009/.
       3
         Trenkler would need to undergo an echocardiogram to confirm whether his
cardiomyopathy has improved. Ex. 1 ¶ 5; Dkt. 758, Ex. 4 ¶ 9. That Trenkler is still taking
medication for heart failure with reduced ejection fraction indicates only that he had
cardiomyopathy prior to the implantation of his new pacemaker, and that he has not been tested
since the implantation of his biventricular pacemaker to confirm whether he still has
cardiomyopathy. Ex. 1 ¶ 6.

                                                2
           Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 3 of 9




       Trenkler’s reply brief also cites inaccurate statistics regarding current infection rates at

USP Tucson. As noted in the Declaration of Shannon Bass, Dkt. 758, Ex. 2 n.1, the numbers of

staff cases listed on the Bureau of Prison’s website “is much greater than the current number of

actively infected staff.” As of February 8, 2021, the total number of cases at the entire Federal

Correctional Complex in Tucson were: 4 inmates at the maximum-security penitentiary; 0 inmates

at the medium-security correctional institution; 0 inmates at the minimum-security camp; and 1

staff member. 4 While the total number of COVID cases at USP Tucson—and indeed, the number

of cases nationwide—is a tragedy, as Trenkler notes, the concern is his risk now, and currently,

there is a minimal risk of exposure for Trenkler, particularly where staff (and some inmate)

vaccinations have already occurred. Id. ¶ 84. Further, as noted in the Bass Declaration, Trenkler

is Priority Level 2 for receiving the COVID-19 vaccine. Id. Accordingly, considering the totality

of the circumstances, Trenkler has not met his burden for reducing his life-sentence under 18

U.S.C. § 3582(c)(1)(A).

II.    The Alleged Defects in Trenkler’s Sentence Do Not Warrant Relief

       Trenkler points to certain sentencing defects that he claims warrant the relief he seeks. He

points, first, to the fact that this Court found that Trenkler acted with an intent to kill by a

preponderance standard rather than beyond a reasonable doubt. Reply at 13. But, as noted in the

government’s Opposition brief, the First Circuit disposed of this issue in its reversal of the grant

of coram nobis:



       4
           Trenkler’s suggestion that 75% of inmates at USP Tucson have been infected is
misleading because it does not account for the fact that there have been more than 1,200 inmates
at the facility since the start of the pandemic as inmates are released and others moved to the
facility over the course of the past year, and many of the cases were from inmates newly transferred
to USP Tucson that were contained in the 14-day entry quarantine all new inmates must undergo,
and not through community spread within the facility.

                                                 3
         Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 4 of 9




               [Trenkler] does not charge that a life sentence is beyond the statutory
               maximum for the crimes of conviction. Rather, his claim is
               procedural: that the statutes of conviction required a jury
               recommendation in order to impose a life sentence, and that the
               judge, not the jury, made the recommendation in his case. This
               claim, if true, does not suggest a miscarriage of justice.

                                               *       *   *

               Rules that allocate decisionmaking authority between judge and jury
               are generally thought to be procedural. [Citations omitted]. As
               such, the misallocation of that responsibility is unlikely to implicate
               the accuracy or fundamental fairness of judicial proceedings.

Opp. at 10, citing Trenkler v. United States, 536 F.3d 85, 99 (1st Cir. 2008).

       Trenkler also observes that Thomas Shay, Jr. was found not to have an intent to kill, “and

given the theory of motive the government presented, it is difficult to see how a jury could have

found, beyond a reasonable doubt, that Trenkler possessed an intent to kill.” Reply at 13. But

the short answer is that juries sometimes reach inconsistent verdicts. See, e.g., United States v.

Bucuvalas, 909 F.2d 593, 593-95 (1st Cir. 1990) (considering “effect of jury verdicts acquitting

one alleged conspirator and convicting the sole other alleged conspirator on the same count in the

same trial” and rejecting the premise that the acquittal necessarily represented a factual

determination that proof beyond a reasonable doubt was lacking as to that defendant) (citing Dunn

v. United States, 284 U.S. 390, 393-94 (1932), and United States v. Powell, 469 U.S. 57 (1984)).

Here, this Court reached its different views at the sentencings of Shay, Jr. and Trenkler based in

part on its recognition that Trenkler’s jury convicted him of Count Two, which charged intent to

kill, while Shay, Jr.’s jury found him not guilty of that charge.

       Trenkler also maintains that his sentence would likely be different today in the absence of

the pre-Booker, mandatory guidelines. Reply at 13-14. The government disagrees. In spite of

positions that certain jurors have taken years after their verdict, the government believes it likely

that the jury, in finding Trenkler responsible for a bomb that, in this Court’s words, resulted in “a

                                                   4
         Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 5 of 9




horrendous crime” in which an “absolutely innocent person doing his job was literally blown

apart and another seriously injured and maimed,” Dkt. 758, Ex. 1 at 60, would have recommended

that the Court impose a life sentence. Nor does the government find it likely that this Court, (1)

having been reminded of the trial evidence that the bomb in this case—which included at least

two and as many as three sticks of dynamite—had been placed under the driver’s seat of Shay,

Sr.’s car; (2) having determined that the defendant intended that Shay, Sr. be killed; and (3) having

denied a motion for a downward departure, would have sentenced Trenkler to anything short of

life. The case that Trenkler cites for his claim otherwise, United States v. Parker, 461 F.Supp.3d

966 (C.D. Cal. 2020), does not assist him, given that the defendant in Parker was convicted of

drug offenses that, at the time, carried life sentences under the mandatory guidelines regime. He

did not make a bomb that killed one police officer, maimed another, and devastated two families.

III.    There Are No Profound Questions about Trenkler’s Guilt That Support Release

       Many of the questions Trenkler raises about the evidence of his guilt, Reply at 15-18, have

been dealt with previously. Trenkler’s contention that neither of the theories the government

advanced at trial for why he would commit this crime are valid, Reply at 15-16, merits further

response. At the outset, it bears noting that motive is not an element of any of the crimes of

conviction, and thus whether the government correctly divined why Trenkler engaged in these

offenses does not diminish the overwhelming evidence that he did. E.g. United States v.

Varoudakis, 233 F.3d 113, 120 (1st Cir. 2000).

       In any event, the government vehemently denies that Trenkler’s conviction “could only

have been obtained in an atmosphere suffused with homophobia” or that the two well-respected

prosecutors who tried the case suggested, sotto voce or otherwise, “that somehow gay men are

capable of anything.” Reply at 2, 16. While Trenkler’s sexual orientation and relationship with



                                                  5
           Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 6 of 9




Shay, Jr. and other individuals were elicited during the trial, it was not for the purpose of

suggesting that there was anything wrong with his sexual orientation. It was elicited in part to

show that Trenkler and Shay, Jr. had a relationship that spanned several years. Indeed, it is hardly

surprising that, in a case in which Trenkler was charged with building a bomb with the intent to

kill Shay, Jr.’s father, the government needed to show a relationship between Shay, Jr. and

Trenkler. The fact that many people saw the two together in a variety of settings over a period of

time helped to prove that connection. This testimony was also elicited to show that Trenkler lied

to law enforcement about how well, and for how long, he had known Shay, Jr. 5 An obvious

inference to draw is that Trenkler wanted to minimize their relationship not because they were

gay, but because they conspired to kill Shay, Sr. with a bomb.

       Moreover, the Court took steps to ensure that the jury would not draw any inappropriate

adverse inference from Trenkler’s sexual orientation. As the transcript of Day 1 of Trenkler’s



       5
         Trenkler gave inconsistent statements to law enforcement about how long he had known
Shay, Jr. and whether Shay, Jr. had ever been to Trenkler’s apartment. For example, Trenkler
told Special Agent Dennis Leahy when they first met on the night of November 4, 1991 going
into the early morning of November 5, 1991, that he met Shay, Jr. in a White Hen Pantry in
Boston and had given him a ride several times to the area of Trenkler’s apartment but that Shay,
Jr. had never been in his apartment in Quincy. [Day 11:50]. On January 31, 1992, when Special
Agent Leahy was executing a search warrant, Trenkler showed up and, among other things, told
Special Agent Leahy that Shay, Jr. had been in Trenkler’s Quincy apartment once, to watch
television, and that he had forgotten to tell Special Agent Leahy that he had spent the weekend
with Shay, Jr. at Atell, a location in South Boston where Trenkler worked and had living quarters.
[Day 11:63-64; Day 9:149]. On February 3, 1992, Trenkler called Special Agent Leahy, told
him that he first met Shay, Jr. in June 1991, and that he had also given Shay, Jr. rides to Rhode
Island and Winthrop. [Day 11:68-69].
        Several witnesses provided a very different timeline. For example, Edward Carrion
dropped Shay, Jr. off three or four times at a residence on White Lawn Avenue in Milton where
he understood Trenkler resided. [Day 10:33-34]. He saw Trenkler twice. [Id.]. The first time
Carrion dropped Shay, Jr. off at this location was in the spring of 1989. [Id.]. Edward Nutting
saw Trenkler drop Shay, Jr. off at a location in the Blue Hills Reservation in the spring of 1991.
[Day 10:93]. Richard Brown, Trenkler’s business partner, saw Shay, Jr. at Trenkler’s living
quarters at Atell, which Trenkler vacated in around December 1990. [Day 9:149-54].

                                                  6
            Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 7 of 9




trial reveals, the Court asked each potential juror whether he or she either believed homosexual

relations between consenting adults to be morally wrong and whether the potential juror’s views

of a witness’s credibility would be influenced in any way by that witness’s sexual orientation.

[E.g. Day 1:31]. 6

       Trenkler also takes issue with the theory that he could have been after a share of potential

insurance proceeds from Shay, Sr.’s lawsuit. Reply at 17-18. And he is correct that there is no

direct evidence that he knew about this potential source of revenue. As the Court is aware, Shay,

Jr. refused to testify notwithstanding being granted immunity. Trenkler, for his part, exercised

his absolute right under the Fifth Amendment not to testify. Having done so, however, the

government had no ability to cross-examine his version of events, and the Court should place no

reliance on his self-serving statements at his sentencing. See Reply at 17. In any event, given

that Shay, Jr. made statements regarding the potential recovery to a total stranger, it is reasonable

to infer he would have told Trenkler. [Day 9:44]. 7

       Trenkler also argues, again, that this motive falls apart if Shay, Jr. did not intend to kill

his father. But, as explained above, the conclusion reached by a different jury as to Shay, Jr. does

not undermine this jury’s finding as to Trenkler.




        6
        Trenkler notes that a member of the jury panel who ended up on the jury expressed the
view during voir dire that she believed homosexual relations between consenting adults was
morally wrong, but she also said “but that’s their own, that’s their own private lives.” [Day 1:61].
She also answered “No” to the question, “would your views of a witness’s credibility or a
defendant’s guilt be in any way influenced by that person’s sexual orientation?” [Id.].
        7
          Shay, Jr. told Lawrence Plant in October 1992, when both were being held at the
Plymouth House of Correction, that he hated his father; that he wanted to “get even” with his
father; that this plan included putting a bomb under his father’s car with magnets that ended up
falling off; that it killed one officer and maimed another; and that “[t]here was some sort of life
insurance policy worth somewhere around half a million dollars.” [Day 9: 42-44].

                                                    7
         Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 8 of 9




       In the introduction to the Reply Trenkler also suggests other bases for doubting either the

evidence or his guilt, most of which were either dealt with in the Opposition or above. One bears

comment here, however: it is Trenkler’s complaint that the ATF agents did not “bother” to take

the sketch he provided on November 4, 1991, when, after Trenkler had provided a sketch of the

destructive device he admitted making in Quincy in 1986, Special Agent D’Ambosio asked him

to tell him how the wiring one would use to make a bomb utilizing a remote control device but

with dynamite instead of a “large firecracker” would be different. [Day 10:124]. Both Special

Agent D’Ambrosio and Special Agent Leahy were there at the time and saw the defendant sketch

a bomb that employed two sticks of dynamite and two blasting caps to detonate the dynamite.

[Id.]. This was highly significant because evidence recovered from the scene of the explosion

revealed that at least two blasting caps had been used and this information had not been made

public. [Day 11:48-49]. The government does not understand Trenkler to be claiming that the

agents lied about the sketch, and the improbability of two agents doing so renders that a sound

decision. The bottom line is that while Special Agent D’Ambrosio testified that it was an

oversight not to have taken the sketch [Day 10:128], the evidence shows both that the defendant

made it and its significance.

IV.    The § 3553(a) Factors Weigh Against an Early Release

       Trenkler contends that this Court has already considered the § 3553(a) factors in

resentencing him to 37 years after granting his coram nobis petition. But the government

disagrees: the Court allowed the petition and resentenced Trenkler because the Court erroneously

thought there was a fundamental defect in the original sentencing. The First Circuit disagreed.

The government demonstrated in the Opposition that the § 3553(a) factors all militate against

granting Trenkler’s motion, and nothing has changed to alter that calculus.



                                                8
        Case 1:92-cr-10369-WES Document 773 Filed 02/12/21 Page 9 of 9




                                       CONCLUSION

       Dr. Goldberg’s declarations show that it is likely that Trenkler’s cardiomyopathy has been

reversed. While the government does not say so “blithely,” the statistics from Tucson show that

Trenkler’s risk of contracting COVID are greatly reduced. And the § 3553(a) factors weigh

heavily against relief. Accordingly, the Court should deny Trenkler’s motion.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                                By: /s/ Robert E. Richardson
                                                   ROBERT E. RICHARDSON
                                                   KRISTEN A. KEARNEY
                                                   Assistant United States Attorneys




                                CERTIFICATE OF SERVICE
       I hereby certify that this document, filed through the ECF system, will be served on
counsel of record as listed in the NEF.

Dated: February 12, 2021                            /s/ Robert E. Richardson
                                                    Robert E. Richardson




                                                9
